DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 25, 2022.
Applicant's election with traverse of Invention I in the reply filed on July 25, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner to search for and examine Groups I, II, and III together since: (1) the search and examination for the features of claim 11 overlaps with the search and examination of claims 1 and 4, (2) the search and examination for the features of claims 13-17 overlaps with the search and examination of claims 5-8 and 10, and (3) the search and examination for the features of claim 18 overlaps with the search and examination for claims 1 and 2. This is not found persuasive because the search and examination of claims 11, 13-17, and 18 does not include a microphone assembly comprising a housing having a top and a bottom, the housing further comprising: a flexible diaphragm located above a backplate assembly; and a spacer intermediate the diaphragm and backplate assembly, the spacer creating an air gap between the diaphragm and backplate; wherein the backplate assembly is coupled to the housing, as required by claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2005/0185811) in view of Yuasa et al. (US 2009/0268930), hereinafter referred to as Yuasa, and Raicevich (US 2003/0118203).

Regarding claim 1, Song teaches a microphone assembly (FIGS. 3 and 6 the condenser microphone 100) comprising: 
a housing (para. [0029] the condenser microphone 100 includes a rectangular box-shaped case 102) having a top (FIGS. 3 and 6 the top of the case 102) and a bottom (FIGS. 3 and 6 the bottom of the case 102), the housing (FIGS. 3 and 6 the case 102) further comprising: 
a flexible diaphragm (para. [0029]-[0030] the case 102 houses the diaphragm 110) located above a backplate assembly (FIGS. 3 and 6 illustrates the diaphragm 110 positioned above the backplate 104); and 
a spacer (para. [0029]-[0030] the case 102 includes a ring-shaped spacer 106) intermediate the diaphragm (FIGS. 3 and 6 the diaphragm 110) and backplate assembly (FIG. 6 illustrates the spacer 106 positioned between the diaphragm 110 and the backplate 104), the spacer (FIGS. 3 and 6 the spacer 106) creating an air gap between the diaphragm (FIGS. 3 and 6 the diaphragm 110) and backplate (FIG. 6 illustrates the spacer 106 creating a gap between the diaphragm 110 and the backplate 104); 
wherein the backplate assembly (FIGS. 3 and 6 the backplate 104) is coupled to the housing (para. [0029]-[0030] the backplate 104 is coupled to the case 102) and further comprises: 
a body (FIG. 3 illustrates the body of the backplate 104) comprising: 
a diameter (FIG. 3 the backplate 104 has a diameter); 
a top side (FIG. 3 the backplate 104 includes a top side); and 
a bottom side (FIG. 3 the backplate 104 includes a bottom side); 
wherein a coating of electret material (para. [0030] the organic film layer which is an electret layer) coats the top side of the body (para. [0030] the backplate 104 is coated with an electret layer); however, Song is silent to coating the top side of the body via vapor deposition; and wherein the body has a flatness deviation across the diameter of the body configured to help prevent the diaphragm from collapsing onto the backplate assembly.
Yuasa teaches a microphone assembly (para. [0033] the electret condenser microphone) comprising: 
a backplate (para. [0033] backplate 200);
wherein a coating of vapor-deposited an electret material (para. [0033] the electret layer 201) on the top side of the body of the backplate (para. [0033] the electret layer 201 of thin film is formed over the upper surface of the backplate 200 using a well-known film-forming method such as chemical vapor deposition); however, Yuasa is silent to wherein the body has a flatness deviation across the diameter of the body configured to help prevent the diaphragm from collapsing onto the backplate assembly.
Raicevich teaches wherein the body has a flatness deviation across the diameter of the body (para. [0052]-[0061] the flatness deviation across the diameter of the body of the backplate 14) configured to help prevent the diaphragm (para. [0052]-[0061] the diaphragm 6) from collapsing onto the backplate assembly (para. [0052]-[0061] the dimensions of the backplate 14 and the diaphragm 6 are designed to prevent the diaphragm from collapsing onto the backplate 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Song to include wherein a coating of vapor-deposited an electret material on the top side of the body of the backplate, as taught by Yuasa. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Song to include wherein the body has a flatness deviation across the diameter of the body configured to help prevent the diaphragm from collapsing onto the backplate assembly, as taught by Raicevich.
One of ordinary skill would have been motivated to include wherein a coating of vapor-deposited an electret material on the top side of the body of the backplate, as taught by Yuasa, to reduce the thickness of the electret condenser microphone (para. [0004]), and one of ordinary skill would have been motivated to include wherein the body has a flatness deviation across the diameter of the body configured to help prevent the diaphragm from collapsing onto the backplate assembly, as taught by Raicevich, to prevent the diaphragm from collapsing onto the backplate (para. [0061]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yuasa, Raicevich, and Ehrlund (US 2012/0230523).

Regarding claim 6, Song in view of Yuasa and Raicevich teaches the microphone assembly according to claim 1; however, Song in view of Yuasa and Raicevich is silent to wherein the body of the backplate comprises a printed circuit board.
Ehrlund teaches wherein the body of the backplate (para. [0032] the body of the back plate 60) comprises a printed circuit board (para. [0033]-[0039] the back plate 60 is produced in the same manner as a printed circuit board thus includes functions of a printed circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Song in view of Yuasa and Raicevich to include wherein the body of the backplate comprises a printed circuit board, as taught by Ehrlund.
One of ordinary skill would have been motivated to include this modification to increase the functionality of the backplate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653